Citation Nr: 0413436	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an undiagnosed fever 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from August 1941 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for an undiagnosed 
fever disorder.

The veteran failed to report to his hearing in April 2003.


FINDINGS OF FACT


The veteran has not demonstrated that he suffered from an 
undiagnosed fever disability during service or after 
discharge.


CONCLUSION OF LAW


The grant of service connection for an undiagnosed fever 
disability is not warranted.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran served in the Army from August 1941 to October 
1943.  The veteran's entrance examination could not be 
located, but on the VA-9 form, the veteran claimed that upon 
his entrance into the Army, he had no medical problems.  
Service medical records indicate that the veteran's medical 
problems began in April 1943.  The veteran was diagnosed with 
psychoneurosis, manifested by tremors of the fingers, weight 
loss, and numerous somatic complaints without demonstrable 
organic bases.  Medical records indicate that the veteran was 
diagnosed with acute jaundice, but no treatment was noted.  
The veteran remained hospitalized until October 1943 when he 
was discharged.

After his discharge, the veteran filed a claim for service 
connection for extreme nervousness and stomach trouble.  
Prior to his rating decision, the veteran underwent a VA 
examination in January 1944.  The physician noted that the 
veteran's temperature was 98.2 degrees.

In March 1944, the veteran was granted service connection for 
neurasthenia, and assigned a noncompensable rating.

In March 2000, the veteran filed a claim for service 
connection for an undiagnosed fever disability.  The claim 
was denied in July 2000 as not being well grounded.  The 
veteran submitted VA treatment records from October to 
December 1998, but they did not show treatment for a fever 
disorder.  The claim was denied a second time in October 
2000.

In March 2002, the RO informed the veteran of the passage of 
the Veterans Claims Assistance Act (VCAA) and specified the 
duties of the VA and what additional evidence the veteran 
needed to submit for reconsideration of his claim for service 
connection for an undiagnosed fever disability.

The veteran underwent a VA psychiatric examination in 
February 2002.  During the examination, the veteran claimed 
that he was admitted to a tent hospital with yellow jaundice 
in 1943 for approximately 8 months.  The veteran's subjective 
complaints included stomachaches, having no stamina, tremors, 
nervousness and shortness of breath.

In May 2002, the RO informed the veteran that his claim for 
service connection for an undiagnosed fever disorder under 
the VCAA was denied.  In June 2002, the veteran submitted a 
letter from his family practice physician.  Dr. R.A. repeated 
the veteran's account of incidents in service, stating that 
he had developed malarial symptoms of jaundice, weight loss 
and anorexia.  The physician further stated that the veteran 
had suffered from abdominal pain and colitis symptoms for the 
years 1996 through 2002.  No additional evidence was 
submitted in support of the veteran's claim.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In a letter dated March 2002, the RO informed the veteran 
that his claim was being reopened after the passage of the 
VCAA.  The veteran was informed of the three necessary 
elements to establish service connection and was asked to 
submit any new or further evidence to substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).  In the March 2002 
letter, the RO informed the veteran that it must make 
reasonable efforts to help him obtain evidence such as 
medical records, employment records or records from other 
Federal agencies.  The letter also stated that upon receipt 
of the VA Forms 21-4142, the RO would attempt to contact all 
identified by the veteran.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1)  (2003).  The March 
2002 letter requested the names of persons, agencies or 
companies who had relevant records, the accompanying 
addresses, approximate time frame covered by the records and 
the condition for which the veteran was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
Even though the RO never sent a letter specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 38 
C.F.R. § 3.159 (b)), it is determined that the veteran is not 
prejudiced by such failure.

Specifically, in March 2002, the RO wrote the veteran and 
requested the names of persons, agencies or companies who had 
records pertaining to his claim, as well as the appropriate 
addresses and time frame of treatments.  There are no 
outstanding records to obtain.  The RO has obtained all 
records that the veteran provided information for.  
Therefore, for the aforementioned reasons, it is determined 
that the veteran was not prejudiced by the RO not 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  
In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  
Although the VA did not request any additional evidence from 
the appellant that pertains to the claim, the veteran is not 
prejudiced.  38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002);  See 
also Bernard v. Brown, 4 Vet.App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how the VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.


Analysis


Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002).  Service connection may 
be granted if a chronic disability is manifested to a 
compensable degree within one year following the appellant's 
discharge from military service, provided the appellant 
served for a period of 90 days or more.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet.App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records indicate that he was 
hospitalized in April 1943 for acute jaundice and then 
subsequently diagnosed with psychoneurosis, neurasthenia 
manifested by fatigability, anxiety, tremors and 
psychosomatic complaints.  The service medical records do not 
indicate the veteran suffered from any type of fever disorder 
or any symptoms of a fever disorder.

Medical records submitted by the veteran from October through 
December 1998 only address the veteran's lymphoma and 
subsequent surgery.  The only other medical record submitted 
in support of the veteran's claim is the VA examination for 
mental disorders, conducted in February 2002.  There is no 
evidence of current manifestations of an undiagnosed fever 
disorder in service, over 50 years ago.

Notwithstanding the veteran's contention that he suffers from 
the residuals of an undiagnosed fever disorder, the service 
medical records do not show treatment for any fever 
disorders.

Although the veteran claims that he suffers from the 
residuals of an undiagnosed fever disability and that he 
incurred such disability in service, he is not a medical 
professional who can make such determinations.  The veteran 
is competent to describe symptoms he has, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  This also applies to 
information he related to his physician more than 50 years 
after service.  In this context, Dr. R.A.'s opinion 
recounting the veteran's statements is also a lay opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against this claim.  
With no treatment for any fever disability during service, 
and no diagnosed current disability, the preponderance of the 
evidence is against the veteran's claim.

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without another VA examination.  The service medical records 
do not show treatment for any fever disorders.  In the 
absence of any such findings in service, an examination 
discussing the etiology of any fever disorder is not required 
under the provisions of 38 U.S.C.A §5103A (d) (West 2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for an undiagnosed 
fever disability must be denied.  38 U.S.C.A §5107 (West 
2002).


ORDER


The claim for service connection for an undiagnosed fever 
disability is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



